Duckworth, Chief Justice.
Where, as here, the final judgment, in making the mandamus absolute requiring the payment by earlier court orders to a deputy clerk of certain funds, reads that after considering all the facts and circumstances as set out in the defenses “as true and correct in all respects,” the same showing that the deputy clerk, a classified person under the Fulton County Civil Service regulations, to whom the court ordered a sum certain paid “for recording and filing memoranda in relation to evidence” is paid a salary for the identical services and any “special fees and rewards received by [him] . . . shall be deemed the property of Fulton County and no employee of the classified services shall accept for his private use and benefit any such fee or reward,” there exists no ground for the issuance of the mandamus action, and the court *654erred in entering the mandamus absolute ordering payment of the sums thus shown not due. The case cited by the court in support thereof, Walden v. Smith, 203 Ga. 207 (45 SE2d 660), differs on its facts from this one, and is not authority for the judgment rendered.
Argued September 12, 1968
Decided October 10, 1968.
Harold Sheats, John Tye Ferguson, for appellants.

Judgment reversed.


All the Justices concur.